internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dollar_figure - q r state association dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter dated date indicates that you will operate a grant-making program which will offer scholarships to eligible recipients your purpose is to award scholarships to students pursuing an r accredited college of medicine medicine entering at one of your purposes is to offer educational grants to third year students studying medicine at an accredited college of medicine these grants provide additional funding to help students with tuition at a post-secondary school the criteria to determine eligibility for the grants are e e the applicant must be a resident of q_and_a us citizen the individual must be enrolled at an medicine and not the recipient of a full tuition scholarship r accredited college of recipients are selected based on the eligibility criteria listed above in their grant request the applicant must detail their financial need need college transcripts essay community service activities gpa and mcat test scores scholarships are advertised on your website and will be available at local financial aid offices at various educational institutions offering the program you are supporting two annual scholarships will be awarded primarily based on merit with a secondary focus on financial need criteria will be weighted and for academic merit and financial need respectively potential recipients must submit a scholarship application form and provide supporting documentation to be considered for a grant a scholarship selection committee will first screen the applications to determine whether the applicant meets the grant criteria and will forward recommendations to your board_of directors for final consideration no person shall serve on the selection committee in a year in which a relative of that person applies for the scholarship additionally no board member whose relative applies for the scholarship in a given year shall participate in the decision making process for scholarship recipients for that year your grant recipient must meet the following requirements in the first year of the grant in order to receive funding e applicant must remain in good standing with an r accredited college of medicine evidenced through submission of course transcripts in order to seek renewal of the grant your recipient must meet the following requirements in order to continue receiving funding e applicant must remain in good standing with an r college of evidenced through submission of course transcripts medicine you maintain records and case histories of all grants and the payments are made directly to the school in which the recipient is enrolled in addition to obtaining transcripts of courses taken and grades received at least annually from the educational_institution where study at the institution does not involve the taking of courses but the completion of internships or preparation of research or projects you will require a brief report from the institution on the progress of the internship paper or project at least once a year funds will be applied to tuition for students who are in good standing as part of the program the student is required each semester to submit to you proof of enrollment and academic standing in the event that the recipient is not in good academic standing the grant funds will convert to a five year loan pincite interest per year scholarship recipients are responsible to repay you for funds paid to the recipient's college which where not applied to educational_purposes sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director of exempt_organizations enclosures notice redacted copy of this letter
